Citation Nr: 0002503	
Decision Date: 02/01/00    Archive Date: 02/10/00

DOCKET NO.  98-07 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE  ISSUES

1.  Entitlement to a higher rating for status post open 
reduction and internal fixation of mandible and mandibular 
fractures, initially rated as zero percent disabling.

2.  Entitlement to service connection for a sinus condition.

3.  Entitlement to a higher rating for status post closed 
reduction of nasal bone fracture, initially rated as zero 
percent disabling.

4.  Entitlement to service connection for speech impairment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from July 1991 to August 1995, 
plus prior unverified service.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 1998 RO rating decision that (1) granted 
service connection for status post open reduction and 
internal fixation of mandible and mandibular fractures, and 
assigned a zero percent evaluation under diagnostic code 
9999-9904, effective from April 1997; (2) denied service 
connection for a sinus condition; (3) granted service 
connection for status post closed reduction of nasal bone 
fracture, and assigned a zero percent evaluation under 
diagnostic code 6599-6502, effective from April 1997; (4) 
denied service connection for speech impairment; and (5) 
addressed other issues not in appellate status. The veteran 
submitted a notice of disagreement in April 1998, and the RO 
issued a statement of the case in April 1998.  The veteran 
submitted a substantive appeal in May 1998.  



REMAND

In his substantive appeal, the veteran requested a hearing 
before a member of the Board.  A notice of a "Travel Board" 
hearing scheduled for October 1998 in Newark, New Jersey, was 
sent to the veteran at his address of record.  The veteran 
did not appear for the scheduled hearing.

In correspondence received in June 1999, the veteran notified 
the Board that he had moved to Florida prior to the date of 
the hearing and requested the transfer of his case to St. 
Petersburg, Florida.

In view of the above, this case is REMANDED to the RO for the 
following actions:

1.  The veteran's claims folder should be 
transferred to the St. Petersburg RO.

2.  After the above action, the veteran 
should be scheduled for a "Travel 
Board" hearing following the usual 
procedures under 38 C.F.R. § 20.704 
(1999).


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); see also 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. DAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




